PER CURIAM.
The above styled appeal from the circuit court of Dade County is by the plaintiff in that court. The order, judgment or decree of which review is sought is a final judgment at law for the plaintiffs, appellants. This final judgment was entered pursuant to a jury verdict awarding the plaintiffs damages. The plaintiffs, appellants, have presented three points, all alleging procedural errors in the cause.
None of the points raised question the court’s ruling upon a motion for a new trial directed to the sufficiency of the verdict. Inasmuch as a plaintiff’s appeal from a judgment at law based on a jury verdict in plaintiff’s favor must be based upon the denial of a motion for new trial raising the question of the adequacy of the damage, these points may not be considered. Paul v. Kanter, Fla.App.1963, 155 So.2d 402, 403.
Appellant has in fact assigned as error the denial of his motion for new. trial but said assignment is not argued and is therefore abandoned. Pentecost v. City of Miami, Fla.App.1963, 155 So.2d 395.
Appellants’ remaining point is directed to the assessment of costs and no substantial question is raised in argument under said point.
Therefore this appeal be and the same is hereby quashed.